      Case 4:18-cv-01962 Document 112 Filed on 05/25/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

NEW HIGH-TECH ENTERPRISE                       §
COMPANY INC.                                   §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §                    CASE NO. 4:18-CV-01962
                                               §
INTERWORKS UNLIMITED INC.,                     §
ERIC H. LU AKA ERIC LU, AND                    §
ZHU HUAN LU AKA ZHU H. LU,                     §
                                               §
       Defendants                              §


                              STIPULATION FOR DISMISSAL
                                   WITH PREJUDICE


       The Parties to this action, acting through undersigned counsel, and under Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), hereby stipulate, in consideration of a negotiated settlement

executed by them (the “Settlement Agreement”), to the dismissal with prejudice of this action,

including all claims and counterclaims stated herein against all Parties, with each Party to bear

their own attorney’s fees and costs.

IT IS SO STIPULATED.

Dated: May 25, 2021                                 /s/ Brian M. Gargano
                                                    Brian M. Gargano
                                                    NGUYEN & CHEN, LLP
                                                    Attorneys for Plaintiff and Counterclaim
                                                    Defendant New High-Tech Enterprise


Dated: May 25, 2021                                 /s/ Patrick C. Bates-with permission
                                                    Patrick C. Bates
                                                    MURRAY|LOBB, PLLC
     Case 4:18-cv-01962 Document 112 Filed on 05/25/21 in TXSD Page 2 of 2




                                                    Attorneys for Defendants and Counterclaim
                                                    Plaintiffs Eric H. Lu and Zhu Huan Lu


                                CERTIFICATE OF SERVICE

        I hereby certify that, on May 25, 2021, a true and correct copy of the above and foregoing
was served upon the following parties and/or counsel of record in accordance with Federal Rules
of Civil Procedure.

Via E-Service:
Patrick C. Bates
Murray Lobb, PLLC
700 Gemini, Suite 220
Houston, Texas 77058
(281) 488-0630
(281) 488-2039 Fax

ATTORNEY FOR DEFENDANTS


                                                    /S/ Brian M. Gargano
                                                    Brian M. Gargano
